DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinjo et al (Fig. 2).
Shinjo et al (Fig. 2) discloses an amplifier circuit comprising a plurality of power amplifiers (12-1 to 12-N) connected in multiple stages and configured to amplify a high frequency input signal (the signal applying to the input terminal 1) and to output an amplified high frequency output signal (the signal going out of the output terminal 3), a second power supply terminal (the node between the elements 25 and 12-N) configured to receive a power supply potential (output voltage of 25) and the power supply potential (output voltage of 25) corresponding to an amplitude level (output signal of 21) of the high frequency input signal (the signal applying to the input terminal 1), a second internal power supply line (the connection between the elements 25 and 12-N) having a first end (upper terminal of the connection between the elements 25 and 12-N) electrically connected to the second power supply terminal (the node between the elements 25 and 12-N) and a second end (lower terminal of the connection between the elements 25 and 12-N) electrically connected to a second power amplifier (12-N) of the plurality of power amplifiers (12-1 to 12-N), and a first internal power supply line (the connection between the elements 25 and 12-1) having a first end (upper terminal of the connection between the elements 25 and 12-1) electrically connected to the first end (upper terminal of the connection between the elements 25 and 12-N) of the second internal power supply line (the connection between the elements 25 and 12-N) and a second end (lower terminal of the connection between the elements 25 and 12-1) electrically connected to a first power amplifier (12-1) of the plurality of power amplifiers (12-1 to 12-N) and the second power amplifier (12-N) being subsequent to the first power amplifier (12-1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sutskover et al (Fig. 1) in view of Ubbesen et al (Fig. 3).
Sutskover et al (Fig. 1) discloses an amplifier circuit comprising a power amplifier (102) which is configured to amplify a high frequency input signal (110) and to output an amplified high frequency output signal (116) and a power supply potential (112) corresponding to an amplitude level (106a) of the high frequency input signal (110). As described above, Sutskover et al (Fig. 1) discloses all the limitations in claim 16 except for that the internal structures of the power amplifier. Ubbesen et al (Fig. 3) discloses an amplifier circuit comprising a plurality of power amplifiers (36, 38, 40) connected in multiple stages and configured to amplify a high frequency input signal (left 26) and to output an amplified high frequency output signal (right 26), a second power supply terminal (the node between the elements 32 and 40) configured to receive a power supply potential (Vs), a second internal power supply line (the connection between the elements Vs and 40) having a first end (upper terminal of the connection between the elements Vs and 40) electrically connected to the second power supply terminal (the node between the elements 32 and 40) and a second end (lower terminal of the connection between the elements 32 and 40) electrically connected to a second power amplifier (40) of the plurality of power amplifiers (36, 38, 40), and a first internal power supply line (the connection between the elements Vs and 36) having a first end (upper terminal of the connection between the elements Vs and 36) electrically connected to the first end (upper terminal of the connection between the elements Vs and 40) of the second internal power supply line (the connection between the elements Vs and 40) and a second end (lower terminal of the connection between the elements Vs and 36) electrically connected to a first power amplifier (36) of the plurality of power amplifiers (36, 38, 40) and the second power amplifier (40) being subsequent to the first power amplifier (36). Therefore, it would have been obvious to substitute Ubbesen et al’s plurality of power amplifiers in place of Sutskover et al’s power amplifier  since Sutskover et al discloses a generic power amplifier thereby suggesting that any equivalent power amplifier would have been usable in Sutskover et al’s reference.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
Claims 1-15 are allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843